DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,624,314. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 10 is drawn to a mesoporous material comprising -cyclodextrin (CD) crosslinked with tetrafluoroterephthalonitrile (species of instant claim 2) wherein the molar ratio of the CD and crosslinker is about 1:3. This claim anticipates instant claims 1, 2, and 5-8.  
With respect to instant claim 9, the reference claim is silent regarding surface area. However, the products would be expected to have identical or similar structure, so that would also be expected to have the recited surface area. Therefore, in preparing the product of the reference claim, the artisan would arrive at the instant invention.   



Reference claim 10 is drawn to a mesoporous material comprising CD crosslinked with aryl fluorides including the species of instant claim 2-4. It would be within the scope of the artisan to select any of these linkers and arrive at the instant products. Reference claim 16 recites the molar ratio of the CD and crosslinker for the general formula is about 1:3. As above, it would be obvious to prepare the product of claim 10 with this ratio and arrive at the instant invention. 

Claims 1, 2, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,086,360. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 8 is drawn to a method of sequestering a flavorant compound from a beverage comprising contacting the beverage with a mesoporous material comprising CD crosslinked with tetrafluoroterephthalonitrile (species of instant claim 2). The disclosure of the product used in the method anticipates the instant product.     

Claims 1, 2, 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 10,882,023. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 12 is drawn to a mesoporous polymeric material having one or more crosslinking moieties having a terephthalonitrile nucleus. Except for the last two listed in the reference claim, this is the type of crosslinking moiety that would be achieved by using 

Allowable Subject Matter
Claims 1-19 are subject to obvious-type double patenting rejection, but they appear to be free of the art. The following is a statement of reasons for the indication of allowable subject matter: Sakata et al (WO 2013/180176, contents indicated by US 9,505,850 – of record) teach material comprising crosslinked cyclodextrins to be used as adsorbent material. The reference does not teach or fairly suggest the cyclodextrin structure of the instant product. CN 104140544 (of record) discloses a porous material prepared by crosslinking cyclodextrins. The reference suggests crosslinking agents having aryl components, but the reference does not teach or fairly suggest the instant products and methods. 








Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623